Case: 12-60561   Document: 00512528684      Page: 1    Date Filed: 02/11/2014




        IN THE UNITED STATES COURT OF APPEALS
                FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                Fifth Circuit

                                                                   FILED
                                                                February 11, 2014

                                  No. 12-60561                    Lyle W. Cayce
                                                                       Clerk

CARL E. WOODWARD, L.L.C.; GRAY INSURANCE COMPANY,

                                      Plaintiffs - Appellees - Cross Appellants
v.

ACCEPTANCE INDEMNITY INSURANCE COMPANY,

                                      Defendant - Appellant - Cross Appellee



                Appeals from the United States District Court
                   for the Southern District of Mississippi
                   ____________________________________


Before GARZA, SOUTHWICK, and HAYNES, Circuit Judges.
LESLIE H. SOUTHWICK, Circuit Judge:
      This appeal presents the final set of issues arising from claims of negligent
construction of a condominium project in south Mississippi. The remaining
parties are a contractor and two insurers. The district court held that a
subcontractor’s Commercial General Liability (“CGL”) insurer breached its duty
to defend the general contractor. Disputed on appeal are the district court’s
holding that there was a duty to defend, the allocations of costs and attorneys’
fees, the award of extracontractual damages but denial of punitive damages, a
refusal to award pre-judgment interest, and the denial of permission to file a
post-appeal motion for attorneys’ fees.
    Case: 12-60561    Document: 00512528684     Page: 2   Date Filed: 02/11/2014




                                 No. 12-60561

      We conclude that the district court erred in holding that there was a duty
to defend. The allegations in the complaint, even if properly supplemented by
an engineer’s report that we will later describe, did not place the CGL insurer
on notice of a claim under the policy. In light of that conclusion, the remaining
appellate issues that concern the calculation and allocation of the costs of the
alleged failure to defend are moot. We REVERSE and REMAND for entry of
judgment for the subcontractor’s insurer.
                               BACKGROUND
      Pass Marianne, L.L.C. contracted for the construction of condominiums on
the Mississippi Gulf Coast.    The general contractor was Appellee Carl E.
Woodward. Among the subcontractors was DCM Corporation, L.L.C., who
entered a contract with Woodward for the concrete work. In November 2005,
DCM obtained a CGL policy from the Appellant, Acceptance Indemnity
Insurance Co. DCM worked on the project from January to October 2006. The
entire project was completed in August 2007. In October 2007, Pass Marianne
sold the condominiums to Lemon Drop Properties.
      A year after purchasing the condominiums, Lemon Drop brought suit in
Mississippi state court against its seller, Pass Marianne, and against Woodward.
It sought rescission and actual and punitive damages for breach of contract and
for gross negligence. Pass Marianne filed a cross-claim against Woodward
alleging faulty construction and damage arising out of the construction. The
claims were eventually arbitrated. One of the most significant issues in the
arbitration was the fault of the concrete subcontractor, DCM.
      Woodward was an additional insured under the CGL policy that
Acceptance issued to DCM. After Pass Marianne asserted its claims, Woodward


                                       2
    Case: 12-60561     Document: 00512528684     Page: 3   Date Filed: 02/11/2014




                                  No. 12-60561

through counsel demanded on May 6, 2009 that Acceptance provide a defense
and indemnity. Woodward sent to Acceptance the complaint in the lawsuit and
a report Pass Marianne had commissioned from the Rimkus Consulting Group
which stated conclusions about the nature and effect of the defective work. We
later discuss relevant details of the complaint and the Rimkus Report.
      Acceptance responded by letter on September 11, 2009. It refused to
defend Woodward based on language in the following policy endorsement, which,
after identifying Woodward as an additional insured, limited coverage:
            A. Section II – Who is An Insured is amended to include as an
      insured the person or organization shown in the Schedule
      [Woodward], but only with respect to liability arising out of your
      ongoing operations performed for that insured.

      In summary, the insured was DCM, the concrete subcontractor who is not
now a party. The endorsement stated that the general contractor, Woodward
(who along with its insurer is the Appellee here), could draw on the policy issued
to DCM by the Appellant Acceptance “only with respect to liability arising out
of [DCM’s] ongoing operations performed for that insured,” i.e., Woodward.
      After quoting the foregoing policy language, the letter from Acceptance
also stated:

      Additionally, with respect to the subcontract agreement between
      [Woodward] and [DCM], based on information presently available
      to us, the Substantial Completion of the subject property occurred
      on August 6, 2007, subsequent to the policy expiration date.
      Therefore, we must respectfully deny your tender of defense and
      indemnity.

Though not quoted in the September denial letter, the Endorsement that made
Woodward an additional insured also contained this exclusion:


                                        3
    Case: 12-60561    Document: 00512528684     Page: 4    Date Filed: 02/11/2014




                                 No. 12-60561

            B. With respect to the insurance afforded to the additional
      insured, the following exclusion is added:

      Exclusions
           This insurance does not apply to “bodily injury” or “property
      damage” occurring after:

            (1) All work, including materials, parts or equipment
      furnished in connection with such work, on the project . . .to be
      performed by or on behalf of the additional insured(s) at the site of
      the covered operations has been completed; . . . .

      After Acceptance and other insurers refused to defend, Woodward and its
insurer, Gray Insurance Company, filed a new suit in October 2009 in
Mississippi state circuit court against Acceptance and several other insurers.
Woodward and Gray claimed these defendant insurers failed to defend and
indemnify Woodward in the arbitration. The case was removed to the United
States District Court for the Southern District of Mississippi. By October 2010,
all insurers settled except for Acceptance. Woodward, Gray and Acceptance filed
motions for summary judgment. The district court held that Acceptance had a
duty to defend Woodward.
      The district court concluded that certain issues could not be resolved on
summary judgment. Eventually, the district court conducted both a jury trial
and a bench trial as to different issues involving the financial burdens arising
from the claimed breach of the duty to defend. The district court entered a final
judgment for a total award to Woodward and Gray of $999,144.79. The award
was composed of attorneys’ fees, the costs of arbitration, and extra-contractual
damages. Acceptance appealed, and Woodward filed a cross-appeal.
      This appeal turns solely on the validity of the district court’s conclusion
that Acceptance had a duty to defend. We will discuss no other issue.

                                       4
     Case: 12-60561        Document: 00512528684          Page: 5     Date Filed: 02/11/2014




                                        No. 12-60561

                                       DISCUSSION
       I. Duty to Defend – Preliminary Points
       The district court held on summary judgment that Acceptance had a duty
to defend Woodward. We give de novo review to a district court’s grant of
summary judgment, applying the same standard as did the district court.
Buffalo Marine Servs. Inc. v. United States, 663 F.3d 750, 753 (5th Cir. 2011).
We review the district court’s conclusions of law, including the interpretation of
a contract, de novo. In re Liljeberg Enters., Inc., 304 F.3d 410, 439 (5th Cir.
2002).     The parties agree that because Acceptance issued the policy in
Mississippi to a named insured who resided in and was a citizen of that state,
we are to apply Mississippi rules of construction to our interpretation of the
policy. “The interpretation of an insurance policy is a question of law, not one
of fact.” Corban v. United Servs. Auto. Ass’n, 20 So. 3d 601, 609 (Miss. 2009).
We review the district court’s factual findings for clear error. Goodrum v.
Quarterman, 547 F.3d 249, 255 (5th Cir. 2008).
       After oral argument, Acceptance raised a new issue under the policy. It
submitted two letters under Federal Rule of Appellate Procedure 28(j) that focus
on whether Pass Marianne’s claims ever identified an “occurrence” under the
language of this CGL policy. Acceptance did not make that argument as a
specific issue in its briefs.1 To support that the issue of “occurrence” had earlier
been briefed, Acceptance, in one of its Rule 28(j) letters quoted eight sentences
scattered over thirteen pages that discuss points relevant to such an argument.


       1
         Indicative of what was not briefed is that neither of the precedents relied upon in a
recent Mississippi decision on this issue, to which Acceptance alerted us in a Rule 28(j) letter,
nor any related opinions, were cited or discussed in its briefs. See W. R. Berkley Corp. v. Rea’s
Country Lane Const., Inc., __ So. 3d __ 2013 WL 3884909 (Miss. Ct. App. July 30, 2013).

                                               5
     Case: 12-60561       Document: 00512528684          Page: 6     Date Filed: 02/11/2014




                                       No. 12-60561

Such random and unfocused references that do not cite the record or relevant
caselaw are insufficient briefing to preserve an issue for our review. United
States v. Stalnaker, 571 F.3d 428, 439-40 (5th Cir. 2009). Acceptance waived
the issue through inadequate briefing on appeal. FED. R. APP. P. 28(a)(8)(A).


       II. The Complaint and the Policy
       Under Mississippi law, when determining whether an insurer has a duty
to defend, courts must overlay the language of the policy with the facts alleged
in the complaint. See Auto. Ins. Co. of Hartford v. Lipscomb, 75 So. 3d 557, 559
(Miss. 2011). No duty arises when the alleged conduct falls outside the policy’s
coverage. Id.
       Pass Marianne was a defendant in the suit brought by Lemon Drop,
making the cross-claim Pass Marianne filed against co-defendant Woodward the
relevant “complaint.” The first part of the cross-claim that the parties identify
as relevant is Pass Marianne’s allegations of the following facts:
       (3) Woodward built the foundation piers in non-conformity with
       plans and specifications and altered the blueprints in an attempt to
       cover up this problem;

The only other identified section is Pass Marianne’s claim of a breach of
contract.2 After realleging the foregoing facts, it stated as follows:
             COUNT III. BAD FAITH/BREACH OF CONTRACT

       (43) [Woodward], independently and through their subcontractor,

       2
         The elements of breach of contract in Mississippi are: (1) the existence of a valid and
binding contract; and (2) its breach by the defendant. Bus. Commc’ns, Inc. v. Banks, 90 So.
3d 1221, 1224-25 (Miss. 2012). A tortious breach additionally requires an “intentional wrong,
insult, abuse, or negligence so gross as to constitute an independent tort.” Eselin-Bullock &
Assoc. Ins. Agency, Inc. v. Nat’l Gen. Ins. Co., 604 So. 2d 236, 240 (Miss. 1992).

                                               6
    Case: 12-60561     Document: 00512528684     Page: 7   Date Filed: 02/11/2014




                                  No. 12-60561

      Jim Wallis and Son Roofing, Inc. intentionally and willfully violated
      their contractual obligations to [Pass Marianne] in multiple cost
      cutting and gouging ploys so as to entitle [Pass Marianne] to
      damages, to include punitive damages due to the malicious and
      willful nature of said breach.

Though Pass Marianne did not mention DCM in this cross-claim, it did reference
an aspect of the project that was DCM’s operational responsibility.
      Besides sending the complaint with its letter demanding that DCM’s
insurer, Acceptance, and other insurers provide a defense, Woodward also sent
a report prepared by Rimkus Consulting Group, which was employed by Pass
Marianne in the arbitration and litigation. Generally, an insurance company’s
duty to defend arises only if a complaint has been filed that contains allegations
of conduct covered by the policy. Lipscomb, 75 So. 3d at 559. Nonetheless, if an
insurer’s independent investigation establishes facts that would present a claim
“which potentially would be covered under the policy, the insurer must provide
a defense until it appears that the facts upon which liability is predicated fall
outside the policy’s coverage.” Id.
      For our analysis, we assume without deciding that Lipscomb would make
the Rimkus Report relevant for purposes of determining whether Acceptance
had a duty to defend Woodward.         The Rimkus Report was lengthy.          Its
conclusions about concrete subcontractor DCM were that it did not comply with
the Design/Build Agreement or industry standards because the atrium floor was
not properly sloped, which prevented water from entering the drains properly.
The Rimkus Report claimed that DCM failed to comply with the construction
drawings and industry standards by not installing a step in the slab at the
balcony exterior walls and doors. This problem allegedly caused damage to the
exterior walls of the condominium units. The Rimkus Report also concluded that

                                        7
    Case: 12-60561     Document: 00512528684      Page: 8    Date Filed: 02/11/2014




                                  No. 12-60561

the balcony floors were not properly sloped to allow proper drainage and
described problems with the finish of the concrete in the parking garage and
unsightly trenches that were cut into the concrete to assist with drainage.
      In summary, Pass Marianne’s cross-claim that DCM’s work did not
conform to specifications was supported by the Rimkus Report. The cross-claim
also alleged that the reasons for non-conformance were the intentional and
willful acts of the contractor Woodward and a subcontractor. The question for
Acceptance, and now for us, is whether those claims created a duty to defend
under this particular policy.
      We have previously quoted the policy language Woodward relied on in its
demand letter, namely, the additional-insured endorsement. It contained two
clauses that are relevant to this appeal. Section A provided that Woodward was
an insured, “but only with respect to liability arising out of your [DCM’s] ongoing
operations performed for that insured,” Woodward. Second, Section B stated
that the policy “does not apply to ‘bodily injury’ or ‘property damage’ occurring
after [all work] to be performed by or on behalf of the additional insured(s) at the
site of the covered operations has been completed.”
      Both sections affect the scope of coverage offered by the additional-insured
endorsement. The first section establishes the broad parameters of the coverage
as matters “arising out of [DCM’s] ongoing operations.” The second limits the
scope of coverage, specifically excluding property damage that occurs after all
the work at the site of the “covered operations have been completed.”
      Acceptance does not dispute that the policy is an occurrence policy. An
occurrence policy provides coverage “regardless of when the act complained of
was discovered or notice provided to the insurer, as long as the act occurred
during the policy period.” Titan Indem. Co. v. Williams, 743 So. 2d 1020, 1024

                                         8
    Case: 12-60561     Document: 00512528684    Page: 9   Date Filed: 02/11/2014




                                 No. 12-60561

(Miss. Ct. App. 1999). While the plain language of the policy provides coverage
only when damages occur during the policy period, there is no textual
requirement that liability arise during ongoing operations, only that liability
arise out of ongoing operations. We agree with a decision applying Mississippi
law that policy language providing coverage for “liability arising out of your
work,” requires only “a causal connection to ‘your work.’” Roy Anderson Corp.
v. Transcon. Ins. Co., 358 F. Supp. 2d 553, 562 (S.D. Miss. 2005).
      In sum, the claim for liability need not be alleged during ongoing
operations. By that we mean that claims need not be asserted during the named
insured’s ongoing operations to fall within the scope of coverage, but the claims
must be causally related to the ongoing operations. Royer Homes of Miss., Inc.
v. Chandeleur Homes, Inc., 857 So. 2d 748, 753 (Miss. 2003). We cannot stop
here, though. Besides giving the words their plain and ordinary meaning, our
interpretation must give effect to each clause. Id. The additional-insured
endorsement excludes property damage occurring after all work has been
completed. This provision must be given equivalent weight when reading the
contract as a whole.
      We now compare the complaint and the policy in order to analyze whether
a duty to defend arose.


      III. Analysis of Whether a Duty to Defend Arose
      Mississippi substantive law governs this suit. The meaning of “arising out
of [an insured’s] ongoing operations” is the phrase in need of interpretation.
There is no relevant decision from the Mississippi Supreme Court, leaving us to
predict how that court would decide the issue.       Paz v. Brush Engineered


                                       9
   Case: 12-60561     Document: 00512528684       Page: 10   Date Filed: 02/11/2014




                                 No. 12-60561

Materials, Inc., 555 F.3d 383, 392 (5th Cir. 2009). Mississippi’s intermediate
court has recently addressed the issue. When lacking a ruling from the relevant
jurisdiction’s highest court, we will examine decisions of lower courts for
persuasive explications of state law. See Howe ex rel. Howe v. Scottsdale Ins.
Co., 204 F.3d 624, 627 (5th Cir. 2000).
      The Mississippi Court of Appeals discussed the meaning of a CGL policy’s
additional-insured endorsement limiting coverage to “liability . . . caused in
whole or in part by [the subcontractor’s] ongoing operations performed for” the
additional insured. Noble v. Wellington Assoc., 2013 WL 6067991 (Miss. Ct. App.
November 19, 2013). Noble Real Estate, Inc. hired a subcontractor, Harris, to
perform dirt work and site preparation for a house it was building. Id. at *1.
Noble was listed as an additional insured on Harris’s CGL policy, but the
endorsement was limited to liability caused by Harris’s “ongoing operations”
performed for Noble. Id. Harris completed his work by March 2006, and then
Noble built a house on the site. More than a year and a half after Harris had
completed his work, Noble sold the house. Id. at *2. The purchaser noticed
cracks in the house and an engineer determined there were foundation problems,
partially linked to the fill dirt beneath the slab. Id. The purchaser sued Noble,
who in turn sought coverage under Harris’s CGL policy’s additional-insured
endorsement. Id. at *3.
      The Mississippi Court of Appeals interpreted the phrase “ongoing
operations” to refer to actions “actually in process,” concluding it could not
encompass “completed operations.”         Id. at *4.   The court rejected Nobles
argument that the phrase “caused . . . by [Harris’s] ongoing operations” was a
causal limitation to coverage rather than temporal, concluding that


                                       10
      Case: 12-60561    Document: 00512528684       Page: 11    Date Filed: 02/11/2014




                                     No. 12-60561

interpretation would read the word “ongoing” out of the endorsement. Id. at *5.
The court determined it was “clear from the language of the endorsement that
Noble was only an additional insured for liability caused by Harris’s active work
on the site” and “equally clear the endorsement did not cover property damage
manifesting itself after Harris stopped working on the site.” Id. The court
concluded that if Harris’s performance caused the damage for which Noble was
liable, the cause was Harris’s completed work, not its ongoing operations. Id.
Accordingly, Harris’s insurer did not owe any contractual duty to defend or
indemnify Noble under the terms of the additional-insured endorsement. Id.
        The Noble decision relied in part on a Colorado Court of Appeals opinion
discussing a similar provision in an insurance policy. Id. at *4 (citing Weitz Co.,
LLC v. Mid-Century Ins. Co., 181 P.3d 309 (Colo. App. 2007)). In Weitz, five
months after a subcontractor’s work was completed, the property owner observed
water intrusion damage and sued the general contractor. Weitz, 181 P.3d at 310-
11.    The general contractor later brought suit against the subcontractor’s
insurance carrier, asserting claims that included bad faith breach of the
insurance contract. Id. at 311. The Colorado court considered whether the
additional-insured endorsement, which extended the subcontractor’s liability
coverage to the general contractor only against liability “arising out of [the
subcontractor’s] ongoing operations,” also insured the general contractor against
liability arising out of the subcontractor’s “completed operations.” Id. at 312.
With reference to the plain meaning of words through dictionary definitions, the
court unpacked the term “ongoing operations” as follows:
        Neither “ongoing operations” nor “completed operations” is defined
        in the policy. However, “ongoing” is generally defined as “that
        [which] is going on: a: that [which] is actually in process . . . b: that


                                           11
    Case: 12-60561    Document: 00512528684      Page: 12    Date Filed: 02/11/2014




                                  No. 12-60561

      [which] is continuously moving forward.” Webster’s Third New
      International Dictionary 1576 (2002) (Webster’s 2002) . . . .

      By contrast, “complete” is generally defined as “[b]rought to an end
      or to a final or intended condition; concluded; completed; as, the
      edifice is complete.” Webster’s New International Dictionary 456
      (1927) (emphasis in original) (Webster’s 1927) . . . .

      “Operation” is generally defined as “a doing or performing esp. of
      action: WORK, DEED.” Webster’s 2002, supra, at 1581. The term
      “operations” as used in the policy is the plural of “operation.”

Id. at 313 (alterations in original; some citations omitted).        Because the
contractor’s liability for the water intrusion damage arose out of the
subcontractor’s completed operations – the work was completed five months
before the intrusion – rather than its ongoing operations, there was no coverage
under the additional-insured endorsement. Id. at 315.
      We are persuaded by Noble. Both Noble and Weitz support the proposition
that claims for liability can be brought after ongoing operations are complete,
but the underlying liability cannot be due to the “completed operations.”
Acceptance’s additional-insured endorsement uses language limiting coverage
to liability arising out of ongoing operations that is very similar to the language
analyzed by the Weitz court.         Further, Acceptance’s additional-insured
endorsement also includes a specific exclusion for property damage occurring
after all work has been completed. We interpret this endorsement as applying
to DCM’s ongoing operations, regardless of when the claim is filed, so long as the
liability does not arise out of completed operations.
      The conclusions drawn here are conclusions of law. The effect of a
contrary conclusion bears noting. Allowing coverage under this endorsement
because of an allegation that the additional insured failed to follow plans and

                                        12
   Case: 12-60561     Document: 00512528684      Page: 13   Date Filed: 02/11/2014




                                  No. 12-60561

specifications, effectively converts a CGL policy into a performance bond. These
two insurance products serve different ends. Mississippi courts have recognized
that CGL policies serve limited purposes based on their specific terms and
exclusions. For example, a recent Mississippi Court of Appeals case closely
parsed the language of a CGL policy, finding that it was intended to cover
accidental occurrences during construction, not intentional actions undertaken
by the insured contractor. See W.R. Berkley Corp., v. Rea’s Country Lane Constr.
Inc., __ So. 3d __, 2013 WL 3884909 (Miss. Ct. App. July 30, 2013).
Consequently, the court reversed and rendered judgment in favor of the insurer
because the claims did not trigger the duty to defend. On the other hand, a
performance bond is a form of insurance that guarantees the completion of the
general contractor’s work on the project. See SCOTT C. TURNER, INSURANCE
COVERAGE   OF   CONSTRUCTION DISPUTES § 1:2 (West 2013). This Circuit has
previously noted the significance of the difference between these two forms of
insurance: “A CGL policy generally protects the insured when his work damages
someone else’s property. The ‘your work’ exclusion prevents a CGL policy from
morphing into a performance bond covering an insured’s own work.” Wilshire
Ins. Co. v. RJT Const., LLC, 581 F.3d 222, 226 (5th Cir. 2009).
      Accordingly, the central issue is whether Woodward’s liability arose out
of DCM’s ongoing operations or its completed operations. This determination is
governed by the facts alleged in the complaint or, as here, in cross-claims. Auto.
Ins. Co. of Hartford, 75 So. 3d at 559. Liability “arises out of” the primary
insured’s operations if it is causally connected to the primary insured’s
operations. See, e.g., Mid-Continent Cas. Co. v. Swift Energy Co., 206 F.3d 487,
497 (5th Cir. 2000). It is apparent from the face of the cross-claim that Pass
Marianne’s claims for fraud, defamation, and breach of contract did not arise out

                                       13
    Case: 12-60561       Document: 00512528684         Page: 14     Date Filed: 02/11/2014




                                      No. 12-60561

of DCM’s ongoing operations of work for the condominiums.3 We have previously
quoted Pass Marianne’s relevant claim: “Woodward built the foundation piers
in non-conformity with plans and specifications and altered the blueprints in an
attempt to cover up this problem . . . .” Pass Marianne then used these facts to
support a claim that Woodward and a subcontractor other than DCM had
violated their contract with Pass Marianne in an intentional and willful manner,
and that the violation caused damages.
       Pass Marianne’s allegation that the foundation piers did not conform to
specifications is a claim of a construction defect. There was not an attendant
allegation that the non-conformity caused other damage. We will use the term
“construction defects” to mean workmanship not consistent with plans and
specifications. We do not include within the term any faulty workmanship in
violation of industry standards because the relevant claim here does not allege
any such defect.4 We have already determined that Pass Marianne did not
allege that the non-conforming concrete work led to any other damages while
operations were ongoing. Though any non-conforming construction by DCM
would have occurred during its ongoing operations, liability for defective work,
such as was alleged here, depends on other policy language. We will discuss how

       3
         Pass Marianne’s claims for fraud and defamation arise from Woodward’s alleged
intentional conduct, not DCM’s ongoing operations. Fraud and defamation involve intentional
acts with no causal relationship to the ongoing concrete and construction work.
       4
         One of the decisions relied upon by the district court simply for the principle that
unambiguous contracts are construed as written, discusses coverage of “faulty workmanship.”
See Architex Ass’n, Inc. v. Scottsdale Ins. Co., 27 So. 3d 1148, 1161 (Miss. 2010). The state
court analyzed whether property damage, if caused by faulty workmanship, would be covered
under policy language requiring an “occurrence.” Id. We discussed earlier that Acceptance
did not sufficiently raise the question of whether an “occurrence” was involved here. Thus,
the central issue in Architex need not be addressed in our case. There was no discussion in
Architex of how to apply a policy provision regarding ongoing operations.

                                             14
    Case: 12-60561    Document: 00512528684      Page: 15   Date Filed: 02/11/2014




                                  No. 12-60561

such liability is assessed.
       Courts have held, quite logically, that liability for construction defects
arises out of a subcontractor’s completed operations. See Weitz Co., 181 P.3d at
312 (holding construction defect liability was not covered under additional-
insured endorsement because it arose out of subcontractor’s completed
operations); Absher Const. Co. v. N. Pac. Ins. Co., 861 F. Supp. 2d 1236, 1250
(W.D. Wash. 2012) (finding that a construction defect, a heating system failure,
was excluded from coverage because it fell outside the “ongoing operations”
clause and was also excluded as “completed” work). Here, the alleged breach is
that the subcontractor did not build the foundation piers according to plans.
That is an allegation that the completed building did not satisfy the terms of the
parties’ contractual agreement. Accordingly, even if Woodward’s liability for
Pass Marianne’s breach of contract claim is related to DCM’s concrete work,
Woodward’s liability did not arise out of DCM’s ongoing operations. The breach
necessarily arises from the completed construction, which is the point in time
when Pass Marianne received the completed building.
      Woodward disputes this conclusion, arguing that Pass Marianne’s
ownership of the property during construction means it was damaged regardless
of when it received the completed project. By this logic, a project owner could
assert a breach of contract claim against a contractor for any error made during
the course of construction, notwithstanding that the contractor might correct the
problem before completing the project. Rather, the caselaw we have discussed
supports that the liability for a construction defect, and any consequent breach
of contract, is determined after completion. This proposition is also supported
by the Mississippi courts’ determination that claims arising from construction
defects accrue, for statute of limitations purposes, after the construction project

                                        15
    Case: 12-60561        Document: 00512528684          Page: 16     Date Filed: 02/11/2014




                                       No. 12-60561

has been completed.5 It follows that liability for construction defects, while
created during ongoing operations, legally arises from completed operations.
       It is true that Woodward’s liability for the alleged damage is causally
related to DCM’s operations. Though a causal relation is required, the policy
specifically excludes liability for property damage occurring after all work has
been completed. The damage alleged here arose from completed operations.
       Woodward also argued that Acceptance waived the argument we just
discussed, namely, that no duty to defend Woodward existed because liability did
not arise out of DCM’s ongoing operations. The evidence relevant to waiver is
that in its memorandum in support of a partial summary judgment to dismiss
all claims of bad-faith, Acceptance stated that the relevant damage occurred
during DCM’s ongoing operations. We examine the memorandum.
       One relevant section of Acceptance’s summary judgment memorandum
refers to a different policy exclusion. It is one denying coverage for damage to
the property “on which you . . . are performing operations, if the ‘property
damage’ arises out of those operations; or . . . [t]hat particular part of any
property that must be restored or replaced because ‘your work’ was incorrectly
performed on it.”         The memorandum then discusses evidence that the
construction defects were discovered and rectified prior to the date of substantial



       5
        The Mississippi statute of limitations period for actions arising from construction
deficiencies is six years. MISS. CODE ANN. § 15-1-41 (West 2013). Courts applying this statute
have determined that claims accrue after the project is completed, often when the owner or
occupant takes possession. See, e.g., Reich v. Jesco, Inc., 526 So. 2d 550 (Miss. 1988) (holding
defective design and construction claims arising from the collapse of a chicken house roof
accrued when the owner began actual use or occupancy of the building – after construction was
completed.); Lampkin v. Thrash, 81 So. 3d 1193, 1198 (Miss. Ct. App. 2012) (holding that
breach of warranty in construction of personal residence claim accrued on the date of
occupancy of the property – after construction was completed).

                                              16
   Case: 12-60561     Document: 00512528684      Page: 17   Date Filed: 02/11/2014




                                  No. 12-60561

completion. To apply this language to the argument being made on appeal,
namely, that “liability” must arise out of “ongoing operations,” is improperly to
equate the damage that the cross-claim described as being the non-conformity
of the work to the plans during ongoing operations with the need that liability
arise out of ongoing operations. We have already explained why that liability
arises after completion.
      The other part of Acceptance’s summary judgment memorandum that is
said to constitute waiver is in an argument about the exclusion located in the
additional-insured endorsement.      It excludes, as we quoted in full earlier,
coverage for any “property damage” that occurs after all work has been
completed. Acceptance repeats its earlier argument that “most, if not all, of the
alleged ‘property damage’” the cross-claim asserts is for the non-conformity to
plans and specifications that was discovered during construction and rectified.
Nonetheless, Acceptance also argued that if property damage were later
discovered, then the additional-insured endorsement would exclude coverage of
subsequent damage. Regardless of this supplemental argument, neither the
cross-claim nor the Rimkus Report ever identified damage relevant to DCM’s
work other than the non-conformity to the plans and specifications.
      We find no inconsistency and no waiver in either of these arguments. Our
issue is not whether DCM failed to comply with plans and specifications during
ongoing operations. The issue is whether Woodward’s liability arises out of
those ongoing operations. It did not. Woodward’s liability for breach of contract,
if any, flows from defects in the completed construction project.


                                CONCLUSION
      The claims Pass Marianne alleged against Woodward in its cross-claim

                                       17
   Case: 12-60561    Document: 00512528684      Page: 18   Date Filed: 02/11/2014




                                 No. 12-60561

and restated in the Rimkus Report did not arise out of DCM’s ongoing
operations. Even accepting the district court’s factual finding that damage had
occurred during ongoing operations, the only “damage” supported by allegation
is the construction that was not in conformity with plans and specifications.
Liability for such damages arises out of completed operations, for which
Woodward was not an additional insured under the policy.
      Because Pass Marianne’s claims fell outside the coverage of the additional
insured endorsement, Acceptance had no duty to defend Woodward.              We
REVERSE the finding that Acceptance breached its duty to defend and the
award of damages, attorneys’ fees, and costs. We REMAND to the district court
for entry of judgment for Acceptance.




                                        18